 Case: 4:19-cr-00367-ERW Doc. #: 66 Filed: 03/24/20 Page: 1 of 1 PageID #: 390



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )             No. 4:19CR367 ERW
                                                    )
JOHN RALLO,                                         )
                                                    )
                Defendant.                          )

                                               ORDER

        This matter comes before the Court on Defendant John Rallo’s Motion for Extension of

Time to Surrender [62] due to the global pandemic brought on by COVID-19. Defendant requests a

60-day extension to self-surrender to the Federal Bureau of Prisons. The United States has filed its

Response to Defendant’s Motion and has no objection to a delay of Defendant’s surrender date not to

exceed the currently requested 60 days. This Court has previously found by clear and convincing

evidence that Defendant is “not likely to flee or pose a danger to the safety of any other person or the

community if released.” 18 U.S.C.A. § 3143.

        Accordingly, because of the coronavirus (Covid 19) pandemic,

        IT IS HEREBY ORDERED that Defendant John Rallo’s Motion Extension of Time to

Surrender [62] is GRANTED. Defendant has an additional 60 days to self-surrender to the Federal

Bureau of Prisons. The defendant shall surrender for service of sentence at the institution designated

by the Bureau of Prisons as notified by the U.S. Marshals.

        Dated this 24th Day of March, 2020.



                                                   E. RICHARD WEBBER
                                                   SENIOR UNITED STATES DISTRICT JUDGE
